             Case 1:18-cr-00827-GHW Document 158 Filed 02/20/21 Page 1 of 1


     +++ s u LL IV AN I B R I L L
               A   T   T   O   R   N   E   Y   S   A   T    L   A   W
                                                                                                              Tl'llNITY CENTl'lE
                                                                                                 115 BROADWAY. 17TH FLOOR
                                                                                                       NEW YORK, NY 10006
                                                                                                       TEL:    ( 2: I 2) !S<S<:H 000
                                                                                                       FAX: (2121!S661068


    MEMORANDUM ENDORSED
                                                                                    USDC SDNY
                                                           February 19, 2021        DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
                                                                                    DATE FILED: 2/20/2021
     VIAECF
     Honorable Gregory H. Woods
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

                       Re:         United States of America v. Miyuki Suen
                                         Ind. No.: 18 Cr. 827 {GHW)

     Dear Judge Woods:

            I represented Ms. Suen in connection with the abovementioned matter. Your Honor
     previously sentenced her to 366 days. On February 13, 2021, Ms. Suen, as instructed,
     surrendered to the BOP (FCI Danbury) to begin serving her sentence. As the Court may
     remember, Ms. Suen suffers from significant medical conditions that place her in the risk
     category considering the COVID-19 pandemic. Due to her medical vulnerability, Ms. Suen
     has contacted me seeking assistance on exploring early release both administratively
     within the BOP, as well as potential motion practice with this Court.

            Given this forthcoming legal representation, I am respectfully seeking permission to
     continue my assignment under CJA, and to utilize CJA funds to do so.

            Thank you for your consideration.

                                                                        Very truly yours,

                                                                        SULLIVAN I BRILL, LLP
Application granted. Mr. Brill is granted leave to
continue his appointment for the purpose of
exploring early release administratively and to file,
if appropriate, a motion for compassionate release
before the Court. The Court's grant of this request                     By: Steven Brill, Esq.
should not be construed as an endorsement of the
substance of any request for administrative relief
from the BOP by Ms. Suen.

The Clerk of Court is directed to terminate the
motion pending at Dkt. No. 157.

SO ORDERED.
February 20, 2021.
